•.'\-A0245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagel of I   '7_!,
                                                                                                                                                     v'(}

                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November I, 1987)
                                        V.

                      Jairo Ranferis Vargas-Solis                               Case Number: 3:19-mj-23746

                                                                               Lupe C Rodriguez
                                                                               Defendant's Attorney


  REGISTRATION NO. 88993298

  THE DEFENDANT:
   lZJ pleaded guilty to count(s) 1 ofCompl,unt
                                   -----"--------------------------
   •   was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                      Nature of Offense                                                          Count Number(s)
  8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                1

   D The defendant has been found not guilty on count(s)
                                    -------------------
   •    Count(s)
                     ------------------
                                        dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:
                                  I/
                                  '
                                 Ji;:) TIME SERVED                           • __________ days
   lZJ Assessment: $10 WAIVED lZJ Fine: WAIVED
   lZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, September 12, 2019
                                                                             Date of Imposition of Sentence


  Received - - - - - - - - -
                DUSM
                                                                             HONORABLE RICHARD L. PUGLISI
                                                                             UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                      3:19-mj-23746
